DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 04/26/2021 Non-Final Office Action, claims 1-27 were pending. Claims 1-21 and 25-27 were rejected, while claims 22-24 were objected to.
In the Applicant’s 10/26/2021 Reply, claims 1, 7, and 8 were amended. Claims 22-24 were canceled, while claims 28 and 29 were added.
A Notice of Allowance was mailed 11/05/2021.
This Corrected Notice of Allowability acknowledges each reference cited in the 11/25/2019 information disclosure statement. The 03/05/2020 Final Office Action indicated the references on sheets 3 of 5 to 5 of 5 were not considered, despite the submission of those references in the parent application.    
Claims 1-21 and 25-29 remain pending and allowed.

Information Disclosure Statement
The information disclosure statement submitted 11/25/2019 was properly filed in compliance with 37 CFR 1.97 and considered.

Conclusion
Claims 1-21 and 25-29 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655